Citation Nr: 1116943	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 2002, for the grant of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for peptic ulcer disease, including as secondary to the service-connected disability of major depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1996 and February 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An additional issue involving entitlement to payment or reimbursement for medical expenses incurred at a private hospital is being considered by the Board under a separate appeal and docket number.  

The issues of entitlement to an effective date prior to October 20, 2004, for the grant of a TDIU, and entitlement to service connection for peptic ulcer disease, including as secondary to major depression and anxiety disorder were the subject of a Board remand in July 2009.  Thereafter, a February 2011 rating decision assigned an earlier effective date of September 13, 2002, for the grant of a TDIU.  The Veteran has continued his appeal as to both claims.  However, notwithstanding the Veteran's failure to respond to a February 2009 letter clarifying whether the Veteran wanted a Board hearing in connection with these matters, the Veteran has subsequently indicated his desire for such a hearing, thus necessitating further remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As was alluded to above, with respect to the issues of entitlement to an effective date prior to September 13, 2002, for the grant of a TDIU, and entitlement to service connection for peptic ulcer disease, including as secondary to major depression and an anxiety disorder, the Veteran has expressed his desire to have a hearing before a member of the Board at his local RO.  Consequently, the Board finds that it has no alternative but to remand the issues of entitlement to an effective date prior to September 13, 2002, for the grant of a TDIU, and entitlement to service connection for peptic ulcer disease, including as secondary to major depression and an anxiety disorder so that the Veteran can be afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the appellant with an in-person hearing before a member of the Board at his local RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



